Judge Morris
dissenting.
In my opinion the Commission erred in several respects. The Commission found there was a negative rate base. There was uncontradicted evidence that the' original cost of appellants’ plant was $1,613,763. After deduction for depreciation, the *215value was $1,186,165. The Commission took the position that the plant was contributed by customers and, therefore, applicants were not entitled to depreciation expense. This, I think, was erroneous. Over the years, appellants had received the sum of $1,773,069 tap on fees which were classified as contributions-in-aid of construction. The uncontradicted evidence was that $865,550 income tax was paid on these contributions. When this almost 50% of the contributions is put back into the rate base, the applicants would have an out-of-pocket investment of some $340,000. For the Commission to fail to consider the amount paid as income tax on the contributions-in-aid of construction, in my opinion, constituted error. Additionally, the Commission concluded that most of the service areas served by the applicants were subject to be annexed by the City of Charlotte on 30 June 1973, and after that time the City of Charlotte would provide water and sewer service in some of the areas. Therefore, the Commission concluded, “it would be unjust and unreasonable to increase the applicants’ rates for the period from the time of this Order through said annexation, which is presently planned for June 30, 1973.” The order was issued 5 December 1972. I am of the opinion that the proposed annexation by a city of a part, or even all, of an area served by applicants has nothing to do with the rate making process. If the utility is entitled to an increase, it is entitled to it even though the period of collection be only a few months. Nor was there absolute assurance that the area would be annexed. Indeed, a portion of it was not.